DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/070,748, filed on 14 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 9-10 are objected to because of the following informalities: The recitation of “and/or” in claims 9-10 is unclear. The term “and/or” is used to imply that either or all elements mentioned are involved. Therefore, it is unclear whether the claims require either or all of the elements referenced. For the purpose of examination, “and/or” will be read as “.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohne et al. (US 20170057081 A1 and Krohne hereinafter).
Regarding Claim 1
Krohne teaches a system for operating industrial bots (see all Figs.; [0008]-[0013]), the system comprising:
one or more colonies (see "swarm of modularized robots" in Figs. 12-14, [0011]-[0013], [0044] and [0052]-[0061]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see "swarm of modularized robots" in Figs. 12-14, [0011]-[0013], [0044] and [0052]-[0061]), each bot configured to operate autonomously (see [0003] and [0034]-[0035]) and including a universal platform (see Figs. 1-13, robot platform 10, especially Fig. 6; [0009] and [0039]) coupled with a payload stack (see Figs. 1-13, robot workhead 20, especially Fig. 6; [0009] and [0039]), the payload stack being one of a plurality of payload stacks with which the universal platform may be coupled (see the various robot workheads in Figs. 1-12; [0010], [0014], [0039], [0054] and [0063]), and wherein each bot is configured to perform a payload-specific industrial task using the payload stack (see the various robot workheads in Figs. 1-12; [0016], [0046]-[0050] and [0059]-[0062]); and
a colony control center (see Fig. 13, task controller C and centralized database D; [0012] and [0057]) configured to remotely communicate with the one or more squads (see Fig. 13, all; [0057] and [0060]).
Regarding Claim 2
Krohne teaches the system of claim 1 (as discussed above in claim 1), 
wherein the plurality of bots are configured to communicate with each other and the colony control center via a colony communications network (see Fig. 13, all; [0057]).
Regarding Claim 4
Krohne teaches the system of claim 1 (as discussed above in claim 1), 
wherein the universal platform further comprises a mobility system configured to move each bot (see Figs. 1-2, 5 and 7-12, robot platform 10, [0015]).
Regarding Claim 5
Krohne teaches the system of claim 4 (as discussed above in claim 4), 
wherein the mobility system comprises a wheeled system or a legged system (see Figs. 2, 7 and 10, robot platform 10; [0015], [0037], [0045], [0047] and [0055]).
Regarding Claim 6
Krohne teaches the system of claim 1 (as discussed above in claim 1), 
wherein the universal platform comprises a control system (see Fig. 6, microprocessor 9; [0043]) configured to be operated by a robotic control algorithm (see [0043] and [0056]).
Regarding Claim 10
Krohne teaches the system of claim 1 (as discussed above in claim 1), 
wherein the universal platform comprises a hardware platform stack and a software platform stack (see Fig. 6, microprocessor 9 and "software or firmware"; [0043] and [0056]), and wherein the universal platform is configured to use the hardware platform stack and the software platform stack to autonomously operate the payload stack to perform the payload-specific industrial task (see [0043] and [0056]-[0057]) and to communicate with other bots (see [0057]).
Regarding Claim 16
Krohne teaches a system for operating autonomous industrial bots (see all Figs.; [0008]-[0013]), the system comprising:
a control center (see Fig. 13, task controller C and centralized database D; [0012] and [0057]);
a plurality of first industrial bots configured to autonomously perform a first industrial task (see the working robots R1-R11 in Figs. 1-12, especially Fig. 12; [0052], [0057] and [0062]-[0063]); and
a plurality of second industrial bots configured to autonomously perform a second industrial task that is different from the first industrial task (see the working robots R1-R11 in Figs. 1-12, especially Fig. 12; [0052], [0057] and [0062]-[0063]),
wherein one or more of the plurality of first industrial bots and one or more of the plurality of second industrial bots are configured to autonomously communicate with each other and with the control center (see Fig. 13, all; [0057]), and 
wherein the one or more of the plurality of first industrial bots and the one or more of the plurality of second industrial bots are configured to autonomously work together to achieve a collaborative industrial objective resulting from performance of the first industrial task and the second industrial task (see Fig. 12, all; [0044], [0052] and [0057]).
Regarding Claim 17
Krohne teaches the system of claim 16 (as discussed above in claim 16), 
wherein each first industrial bot of the plurality of first industrial bots comprises a universal platform (see Figs. 1-13, robot platform 10, especially Fig. 6; [0009] and [0039]) coupled with a first payload stack (see Figs. 1-13, robot workhead 20, especially Fig. 6; [0009] and [0039]), and each second industrial bot of the plurality of second industrial bots comprises the universal platform (see Figs. 1-13, robot platform 10, especially Fig. 6; [0009] and [0039]) coupled with a second payload stack (see Figs. 1-13, robot workhead 20, especially Fig. 6; [0009] and [0039]), wherein the first and second payload stacks are one of a plurality of payload stacks which the universal platform may be coupled with (see the various robot workheads in Figs. 1-12; [0010], [0014], [0039], [0054] and [0063]), and wherein each first industrial bot is configured to perform a first payload-specific industrial task using the first payload stack (see the various robot workheads in Figs. 1-12; [0016], [0046]-[0050] and [0059]-[0062]), and each second industrial bot is configured to perform a second payload-specific industrial task using the second payload stack (see the various robot workheads in Figs. 1-12; [0016], [0046]-[0050] and [0059]-[0062]).
Regarding Claim 19
Krohne teaches a method of using autonomous industrial bots (see all Figs.; [0008]-[0013]), the method comprising:
establishing autonomous communications between a first industrial bot and a second industrial bot (see Fig. 13, all; [0057]);
performing a first industrial task autonomously with the first industrial bot in response to the autonomous communications (see [0052], [0057] and [0062]-[0063]);
performing a second industrial task autonomously with a second industrial bot in response to the autonomous communications, the second industrial task being different from the first industrial task, wherein performing the first and second industrial tasks results in achieving a collaborative industrial objective (see [0044], [0052], [0057] and [0062]-[0063]); and
autonomously communicating a first data related to the collaborative industrial objective with a control center using the first or second industrial bot (see Fig. 13, task controller C and centralized database D; [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne as applied to claim 1 above, and further in view of Solomon (US 20040162638 A1 and Solomon hereinafter).
Regarding Claim 3
Krohne teaches the system of claim 1 (as discussed above in claim 1),
Krohne is silent regarding comprising two or more of the squads configured to communicate with each other via a colony communications network.
Solomon teaches a system for operating industrial bots (see Figs.; [0025]-[0028]), the system comprising:
one or more colonies (see [0078]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see [0078]), each bot configured to operate autonomously (see [0026] and [0039]); and 
a colony control center configured to remotely communicate with the one or more squads (see [0031]-[0032]),
comprising two or more of the squads configured to communicate with each other via a colony communications network (see [0078]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Krohne and further include two or more of the squads configured to communicate with each other via a colony communications network, as taught by Solomon. Solomon teaches a system with two or more squads being better suited to satisfying multiple goals simultaneously and thus increases the chances of a mission success. A person having ordinary skill in the art would have been motivated to include more than one squad with the system of Krohne in order to attain the same results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne as applied to claim 6 above, and further in view of Rajkumar et al. (US 20200311616 A1 and Rajkumar hereinafter).
Regarding Claim 7
Krohne teaches the system of claim 6 (as discussed above in claim 6),
Krohne is silent regarding wherein the robotic control algorithm comprises an artificial intelligence or machine learning package.
Rajkumar teaches a system for operating industrial bots (see all Figs. [0003]-[0007]), the system comprising:
one or more colonies (see Figs. 1-4, robots 104A-104D; [0004], [0076] and [0109]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see Figs. 1-4, robots 104A-104D; [0004], [0076] and [0109]), each bot configured to operate autonomously (see [0073]) and including a universal platform (see [0073]); and 
a remote control center (see Figs. 1 and 4, server system 112; [0004]-[0005]) configured to remotely communicate with the one or more squads (see Figs. 1 and 4, all; [0004]-[0005]),
wherein the universal platform comprises a control system configured to be operated by a robotic control algorithm (see Fig. 2, all; [0073] and [0124]),
wherein the robotic control algorithm comprises an artificial intelligence or machine learning package (see Figs. 2-4, machine learning model 214 and 402; [0004]-[0010], [0014]-[0018] and [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Rajkumar to Krohne. That is, it would have been obvious to modify the universal platform of the system of Krohne to further include a robotic control algorithm comprising an artificial intelligence or machine learning package, as taught by Rajkumar. 
Rajkumar teaches including a machine learning model in each bot to enable the bots to recognize objects. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Krohne in order to attain the same results. 
Application of the known technique taught by Rajkumar to the system taught by Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the robotic control algorithm comprises an artificial intelligence or machine learning package. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krohne as applied to claim 1 above, and further in view of Close (US 20100191376 A1 and Close hereinafter).
Regarding Claims 8-9
Krohne teaches the system of claim 1 (as discussed above in claim 1),
Krohne is silent regarding wherein the universal platform comprises a data processing system where each data packet includes a data packet header containing identification information related to each bot.
wherein the identification information includes one or more of the following: a colony identifier, a platoon identifier, a squad identifier, a bot identifier, a bot location identifier, a bot position identifier, health data, performance data, operational data, housekeeping data 
Close teaches a system for operating industrial bots (see Figs.; [0002] and [0017]), the system comprising:
one or more colonies (see [0018]-[0019]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see [0018]-[0019]), each bot configured to operate autonomously (see [0003] and [0041]) and including a universal platform (see Fig. 2, universal platform robot; [0034] and [0042]) coupled with a payload stack, the payload stack being one of a plurality of payload stacks with which the universal platform may be coupled (see [0017], [0034]-[0035], [0042], [0048] and [0059]-[0062]), and wherein each bot is configured to perform a payload-specific industrial task using the payload stack (see [0048] and [0059]-[0062]); and
a colony control center (see Fig. 6, remote computer 100; [0052]) configured to remotely communicate with the one or more squads (see [0019] and [0052]-[0053]),
wherein the universal platform comprises a data processing system where each data packet includes a data packet header containing identification information related to each bot (see [0019] and [0082]-[0083]),
wherein the identification information includes a bot identifier (see [0082]-[0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Close to Krohne. That is, it would have been obvious to modify the universal platform of the system of Krohne to comprise a data processing system where each data packet includes a data packet header containing identification information related to each bot, including a bot identifier, as taught by Close. 
Close teaches including identification information in each universal platform to enable the colony control center to easily recognize when it is connected and to identify its features. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Krohne in order to attain the same results. 
Application of the known technique taught by Close to the system taught by Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the universal platform comprises a data processing system where each data packet includes a data packet header containing identification information related to each bot, wherein the identification information includes a bot identifier. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne as applied to claim 1 above, and further in view of Wellman (US 20120046982 A1 and Wellman hereinafter) and Lee (US 20110135189 A1 and Lee hereinafter).
Regarding Claim 11
Krohne teaches the system of claim 1 (as discussed above in claim 1), 
wherein the colony control center comprises:
a communication system configured to receive operational data from the one or more colonies and to transmit update data to the one or more colonies via a colony communications network (see [0012], [0057] and [0062]-[0063]).
Krohne is silent regarding wherein the colony control center comprises:
a command and control system configured to monitor and support the plurality of bots, initialize systems, perform exception management, analyze the operational data and to generate the update data based on analysis of the operational data; and
a user interface configured to enable a user to monitor and control the one or more colonies.
Wellman teaches a system for operating industrial bots (see all Figs.; [0004]-[0005]), the system comprising:
one or more colonies (see Figs. 1-4, mobile asses 12; [0028]-[0029]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see Figs. 1-4, mobile asses 12; [0028]-[0029]); and 
a colony control center (see Figs. 1-4, server 14; [0029]) configured to remotely communicate with the one or more squads (see [0004]-[0005] and [0029]),
wherein the colony control center comprises:
a communication system configured to receive operational data from the one or more colonies and to transmit update data to the one or more colonies via a colony communications network (see [0004]-[0005] and [0120]); and
a command and control system configured to monitor and support the plurality of bots (see [0004]-[0005], [0120]-[0121]), initialize systems (see [0046], [0075], [0102], [0106] and [0108]), perform exception management (see [0004]-[0005]), analyze the operational data and to generate the update data based on analysis of the operational data (see [0004]-[0005]).
Lee teaches a system for operating industrial bots (see all Figs.; [0007]), the system comprising:
one or more colonies (see "swarm" in Figs. 2 and 8; [0007]-[0012]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see Figs. 2 and 8, child robots 210; [0007]-[0012]), each bot configured to operate autonomously (see [0018] and [0040]); and 
a colony control center (see Figs. 2 and 8, parent robots 220; [0011], [0022] and [0036]) configured to remotely communicate with the one or more squads (see [0011], [0022] and [0036]),
wherein the colony control center comprises:
a communication system configured to receive operational data from the one or more colonies and to transmit update data to the one or more colonies via a colony communications network (see Figs. 2, 6 and 8, all; [0011]-[0012], [0021]-[0022], [0036]-[0040] and [0048]);
a command and control system configured to monitor and support the plurality of bots (see [0038]-[0040]) and analyze the operational data and to generate the update data based on analysis of the operational data (see [0040]); and
a user interface configured to enable a user to monitor and control the one or more colonies (see Fig. 6, all; [0044], [0052]-[0054], [0060] and [0063]-[0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Wellman and Lee to Krohne. That is, it would have been obvious to take the system of Krohne and further include a command and control system configured to monitor and support the plurality of bots, initialize systems, perform exception management, analyze the operational data and to generate the update data based on analysis of the operational data; and a user interface configured to enable a user to monitor and control the one or more colonies, as taught by Wellman and Lee. 
Wellman teaches a colony control system configured to obtain error event information from bots and to generate a software update to be transferred to the bots to correct the errors. Lee teaches a colony control system configured to obtain image and sensor data from bots and to generate control data to be provided to the bots in response to the obtained data. Lee additionally teaches a user interface where an operator can select individual bots from the colony to be manually controlled. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of Krohne in order to attain the same results. 
Application of the known techniques taught by Wellman and Lee to the system taught by Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further including a command and control system configured to monitor and support the plurality of bots, initialize systems, perform exception management, analyze the operational data and to generate the update data based on analysis of the operational data; and a user interface configured to enable a user to monitor and control the one or more colonies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krohne as applied to claim 1 above, and further in view of Lee.
Regarding Claim 12
Krohne teaches the system of claim 1 (as discussed above in claim 1),
Krohne is silent regarding  further comprising a remote control center configured to communicate with the one or more colonies via the colony control center of each of the one or more colonies, the remote control center comprising:
a communication system configured to receive colony data from the one or more colonies and to transmit colony update data to the respective colony control centers via a remote communications network;
a command and control system configured to analyze the colony data and to generate the colony update data based on analysis of the colony data; and
a user interface configured to enable a user to monitor and control the one or more colony control centers.
Lee teaches further comprising a remote control center (see Figs. 2 and 8, remote controller 240 and/or remote control station 260; [0004] and [0036]) configured to communicate with the one or more colonies via the colony control center of each of the one or more colonies (see [0011], [0022] and [0036]), the remote control center comprising:
a communication system configured to receive colony data from the one or more colonies and to transmit colony update data to the respective colony control centers via a remote communications network (see Figs. 2, and 6, all; [0012], [0021]-[0022], [0036]-[0040] and [0048]);
a command and control system configured to analyze the colony data and to generate the colony update data based on analysis of the colony data (see [0036]-[0040]); and
a user interface configured to enable a user to monitor and control the one or more colony control centers (see Fig. 6, all; [0044], [0052]-[0054], [0060] and [0063]-[0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lee to Krohne. That is, it would have been obvious to the take system of Krohne to and further include a remote control center configured to communicate with the one or more colonies via the colony control center of each of the one or more colonies, the remote control center comprising: a communication system configured to receive colony data from the one or more colonies and to transmit colony update data to the respective colony control centers via a remote communications network; a command and control system configured to analyze the colony data and to generate the colony update data based on analysis of the colony data; and a user interface configured to enable a user to monitor and control the one or more colony control centers, as taught by Lee. 
Lee teaches an additional remote control center configured to obtain image and sensor data from bots and to generate control data to be provided to the bots in response to the obtained data. Lee additionally teaches a user interface where an operator can select bots from the colony to be manually controlled. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of Krohne in order to attain the same results.
Application of the known technique taught by Lee to the system taught by Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising a remote control center configured to communicate with the one or more colonies via the colony control center of each of the one or more colonies, the remote control center comprising: a communication system configured to receive colony data from the one or more colonies and to transmit colony update data to the respective colony control centers via a remote communications network; a command and control system configured to analyze the colony data and to generate the colony update data based on analysis of the colony data; and a user interface configured to enable a user to monitor and control the one or more colony control centers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krohne (as modified by Lee) as applied to claim 12 above, and further in view of Albrecht et al. (US 20200073363 A1 and Albrecht hereinafter).
Regarding Claim 13
Modified Krohne teaches the system of claim 12 (as discussed above in claim 12),
Krohne is silent regarding wherein the remote control center includes a simulation system configured to simulate operation of the one or more colonies using the colony update data prior to transmitting the colony update data to the respective colony control centers.
Albrecht teaches a system for operating industrial bots (see all Figs.; [0006]-[0007] and [0011]), the system comprising:
one or more colonies (see Fig. 1, automated mobile objects 211; [0007], [0011] and [0030]), each colony comprising:
one or more squads, each squad comprising a plurality of bots (see Fig. 1, automated mobile objects 211; [0007], [0011] and [0030]), each bot configured to operate autonomously (see [0011] and [0030]); and 
a colony control center (see Fig. 1, subarea computing system 110; [0006]-[0007]) configured to remotely communicate with the one or more squads (see [0007], [0013] and [0028])),
further comprising a remote control center (see Fig. 1, higher-order computing system 130; [0009] and [0027]) configured to communicate with the one or more colonies via the colony control center of each of the one or more colonies (see [0009]-[0011], [0014] and [0027]), the remote control center comprising:
a communication system configured to receive colony data from the one or more colonies and to transmit colony update data to the respective colony control centers via a remote communications network (see [0007]-[0014] and [0017]-[0019] especially [0014] and [0019]);
a command and control system configured to analyze the colony data and to generate the colony update data based on analysis of the colony data (see [0007]-[0014] and [0017]-[0019] especially [0011] and [0019]),
wherein the remote control center includes a simulation system configured to simulate operation of the one or more colonies using the colony update data prior to transmitting the colony update data to the respective colony control centers (see "3D map" in [0008]-[0009], [0015]-[0018] and [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Albrecht to modified Krohne. That is, it would have been obvious to modify the remote control center of the system of modified Krohne to further include a simulation system configured to simulate operation of the one or more colonies using the colony update data prior to transmitting the colony update data to the respective colony control centers, as taught by Albrecht. 
Albrecht teaches a remote control center simulating a map of an area including movements of bots. The simulated map is used to coordinate bots to efficiently execute a task. The map is then transferred to colony control centers to control the bots in each respective colony. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Krohne in order to attain the same results. 
Application of the known technique taught by Albrecht to the system taught by modified Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the remote control center includes a simulation system configured to simulate operation of the one or more colonies using the colony update data prior to transmitting the colony update data to the respective colony control centers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Modified Krohne teaches the system of claim 12 (as discussed above in claim 12), 
Krohne is silent regarding wherein the colony update data includes updated robotic control algorithms for one or more bots.
Albrecht teaches wherein the colony update data includes updated robotic control algorithms for one or more bots (see [0013] and [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Albrecht to modified Krohne. That is, it would have been obvious to modify the colony update data in the system of modified Krohne to further include updated robotic control algorithms for one or more bots, as taught by Albrecht. 
Albrecht teaches path planning for a colony of bots at a remote control center. Control algorithms for the bots are then passed down to colony control centers and from the colony control centers to each bot. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Krohne in order to attain the same results. 
Application of the known technique taught by Albrecht to the system taught by modified Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the colony update data includes updated robotic control algorithms for one or more bots. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn (as modified by Lee) as applied to claim 12 above, and further in view of Rajkumar.
Regarding Claim 15
Modified Krohne teaches the system of claim 12 (as discussed above in claim 12), 
Krohne is silent regarding wherein the colony update data is based on machine learning.
Rajkumar teaches further comprising a remote control center configured to communicate with the one or more colonies (see Figs. 1 and 4, server system 112; [0004]-[0005]), the remote control center comprising:
a communication system configured to receive colony data from the one or more colonies and to transmit colony update data to the respective colony via a remote communications network (see [0004]-[0010], [0014]-[0018] , [0028]-[0029] and [0124]);
a command and control system configured to analyze the colony data and to generate the colony update data based on analysis of the colony data (see [0010], [0029] and [0032]); and
wherein the colony update data is based on machine learning (see Figs. 2-4, machine learning model 214 and 402; [0004]-[0010], [0014]-[0018] and [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Rajkumar to modified Krohne. That is, it would have been obvious to modify the colony update data of modified Krohne to further be based on machine learning, as taught by Rajkumar. 
Rajkumar teaches including a machine learning model in each bot to enable the bots to recognize objects. The machine learning model can periodically be improved in a remote control center and transferred to each bot after updating. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Krohne in order to attain the same results. 
Application of the known technique taught by Rajkumar to the system taught by modified Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the colony update data is based on machine learning. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krohne as applied to claims 16 and 20 above, and further in view of Salamanca (US 20100057254 A1 and Salamanca hereinafter).
Regarding Claim 18
Krohne teaches the system of claim 16 (as discussed above in claim 16), 
Krohne is silent regarding wherein the plurality of first industrial bots comprises a plurality of first mining bots, the plurality of second industrial bots comprises a plurality of second mining bots, and wherein the collaborative industrial objective comprises a collaborative mining objective.
Salamanca teaches a system for operating autonomous industrial bots (see all Figs.; [0060]-[0061]), the system comprising:
a control center (see [0061]);
a plurality of first industrial bots configured to autonomously perform a first industrial task (see all Figs.; [0061]-[0075]); and
a plurality of second industrial bots configured to autonomously perform a second industrial task that is different from the first industrial task (see all Figs.; [0061]-[0075]),
wherein one or more of the plurality of first industrial bots and one or more of the plurality of second industrial bots are configured to autonomously communicate with the control center (see [0090]), and 
wherein the one or more of the plurality of first industrial bots and the one or more of the plurality of second industrial bots are configured to autonomously work together to achieve a collaborative industrial objective resulting from performance of the first industrial task and the second industrial task (see [0061]),
wherein the plurality of first industrial bots comprises a plurality of first mining bots, the plurality of second industrial bots comprises a plurality of second mining bots, and wherein the collaborative industrial objective comprises a collaborative mining objective (see all Figs.; [0060]-[0075]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Salamanca to Krohne. That is, it would have been obvious to modify the bots of the system of Krohne to be mining bots, wherein the collaborative industrial objective comprises a collaborative mining objective, as taught by Salamanca. 
Salamanca teaches introducing robotics into activities associated with mining and mineral purification such that a sequence of functions can be accomplished in an automated way, thereby improving efficiency and cost. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Krohne in order to attain the same results. 
Application of the known technique taught by Salamanca to the system taught by Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the plurality of first industrial bots comprises a plurality of first mining bots, the plurality of second industrial bots comprises a plurality of second mining bots, and wherein the collaborative industrial objective comprises a collaborative mining objective. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Krohne teaches the method of claim 19 (as discussed above in claim 19), 
Krohne is silent regarding wherein the first industrial bot is a mining bot and the collaborative industrial objective is a collaborative mining objective.
Salamanca teaches a method of using autonomous industrial bots (see all Figs.; [0060]-[0061]), the method comprising:
performing a first industrial task autonomously with the first industrial bot in response to the autonomous communications (see [0061]); and
performing a second industrial task autonomously with a second industrial bot in response to the autonomous communications, the second industrial task being different from the first industrial task, wherein performing the first and second industrial tasks results in achieving a collaborative industrial objective (see all Figs.; [0060]-[0075]),
wherein the first industrial bot is a mining bot and the collaborative industrial objective is a collaborative mining objective (see all Figs.; [0060]-[0075]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Salamanca to Krohne. That is, it would have been obvious to modify the first industrial bot of the process of Krohne to be a mining bot, wherein the collaborative industrial objective is a collaborative mining objective, as taught by Salamanca. 
Salamanca teaches introducing robotics into activities associated with mining and mineral purification such that a sequence of functions can be accomplished in an automated way, thereby improving efficiency and cost. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Krohne in order to attain the same results. 
Application of the known technique taught by Salamanca to the process taught by Krohne would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the first industrial bot is a mining bot and the collaborative industrial objective is a collaborative mining objective. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664